NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE T. SMITH,                                No. 21-16042

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00501-JAD-CLB

 v.
                                                MEMORANDUM*
AARON FORD; JAMES DZURENDA; C.
DANIELS; B. WILLIAMS; J. NASH; W.
GITTERE; D. DRUMMOND; W.
REUBART; S. MOYLE; T. SANDOVAL; J.
BARTH; D. SOUTHWORTH; W. MOORE;
MARY SHAKAYLA, St.; THRASHER,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Nevada state prisoner Willie T. Smith appeals pro se from the district court’s

order denying his motion for injunctive relief in his 42 U.S.C. § 1983 action


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging various constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Arc of Cal. v. Douglas, 757

F.3d 975, 983 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion in denying Smith’s motion for

a temporary restraining order and preliminary injunction because Smith failed to

demonstrate that such relief is warranted. See id. (requiring a plaintiff seeking

preliminary injunction to establish that he is likely to succeed on the merits, he is

likely to suffer irreparable harm in the absence of preliminary relief, the balance of

equities tips in his favor, and an injunction is in the public interest).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ request for summary affirmance, set forth in the answering brief,

is denied.

      AFFIRMED.




                                            2                                     21-16042